Citation Nr: 0918465	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  05-32 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of right 
shoulder and elbow injuries.

2.  Entitlement to service connection for residuals of a head 
injury, including migraine headaches.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1982 to January 1985 and from May 1989 to February 
1994.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Waco Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for the 
following: residuals of right shoulder injury; residuals of 
left shoulder injury; residuals of head injury; residuals of 
right elbow injury; and migraine headaches.  In August 2007, 
the Veteran testified at a video conference hearing before 
the undersigned and recharacterized the issues; a transcript 
of that hearing is included.  In November 2007, the Board 
denied service connection for residuals of a left shoulder 
injury and remanded the remaining claims as stated on the 
previous page for further development.  


FINDINGS OF FACT

1.  A chronic right shoulder disorder was not shown during 
service or within the first post-service year, and the most 
probative evidence indicates that the Veteran's current right 
shoulder disorder is not causally related to his active 
service, or any incident therein; it is not shown that the 
Veteran now has a chronic disability of the right elbow.

2.  The Veteran does not have residuals of a head injury 
including migraine headaches that are shown to be related to 
his military service.




CONCLUSIONS OF LAW

1.  Service connection for a right shoulder and elbow 
disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2008).  

2.  The Veteran does not have residuals of a head injury, 
including migraine headaches that are the result of disease 
or injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

February and April 2005 letters (prior to the August 2005 
rating decision) and a December 2007 letter advised the 
Veteran of the information and evidence necessary to support 
a service connection claim and of his and VA's duties and 
responsibilities as it pertained to obtaining and providing 
evidence in support of a service connection claim.  

Furthermore, through his statements, and video conference 
testimony the Veteran and his representative demonstrated an 
understanding of what was necessary to substantiate the 
claim, i.e., any notice defect was cured by the Veteran's 
actual knowledge.  See Sanders v. Nicholson, 487 F.3d. 881 
(Fed. Cir. 2007; see also Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  In any event, the Board finds that a 
reasonable person could be expected to understand from the 
notice what was needed to substantiate the claim and thus the 
essential fairness of the adjudication was not frustrated. 
Id.  As such, the Board concludes that, even assuming a 
notice error, that error was harmless.  See Medrano v. 
Nicholson, 21 Vet. App. 165 (2007); Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  Moreover, the Veteran was 
provided with a February 2009 Supplemental Statement of the 
Case (SSOC) after notice was completed.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006) (holding that VA cured any 
failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  
Accordingly, the duty to notify has been fully met in this 
case and the Veteran was made aware that it was ultimately 
his responsibility to give VA any evidence pertaining to his 
claims.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The May 2006 and December 2007 letters provided 
such notice and the claims were subsequently readjudicated by 
a February 2009 SSOC.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's pertinent service treatment records 
and post-service private and VA medical records are in the 
file and he has undergone appropriate VA examinations in 
October 2008. There is no indication from the claimant that 
there are any outstanding relevant medical records available, 
but not associated with the record, that are needed for a 
full and fair adjudication of the claim or that he is aware 
of any other evidence which might be relevant.  In March 
2009, the Veteran indicated that he had no other information 
or evidence to submit. 

Both the duty to assist the Veteran and the duty to notify 
the Veteran have been met.  Accordingly, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the Veteran in substantiating the claims and the 
Veteran has not indicated that he has any additional evidence 
or information to provide in support of his claims currently 
before the Board.  Hence, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist him in 
the development of the claims.  Smith v. Gober, 14 Vet. App. 
227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Factual Background, Criteria, & Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  
Certain listed, chronic disabilities, including arthritis, 
are presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000).  (The Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
Veteran).

A.  Residuals of a right shoulder and elbow injury

Service Treatment Records (STR's) showed that the Veteran was 
seen in May 1984 for follow up for injuring his head and 
right elbow after falling in the shower.  An April 1989 
reenlistment examination was negative for any complaints, 
treatment, or diagnoses of a right shoulder or elbow 
disorder.  In March 1993, he had complaints of right shoulder 
pain from being hit by a car while riding on his motorcycle.  
Shoulder x-rays in June 1993 were negative for fracture or 
dislocation.  There was a slight irregularity of the caudal 
margin of the glenoid.  There were no further complaints 
regarding the shoulder.  A separation physical examination is 
not of record.  

Treatment records from Texas Criminal Justice 
Department/Health Services Archives dated from 1994 to 1995 
are negative for any complaints treatment, or diagnoses of a 
right shoulder or elbow disorder. 

Treatment records from Dr. D. G. D. showed that in September 
1998, the Veteran was seen for painful catching and locking 
of his right shoulder over the last six weeks.  He was a 
truck loader for UPS.  He dated his difficulties to an August 
1998 on-the-job injury in which he was loading a 40 pound 
package into a truck when he noticed a sharp pain in the 
right shoulder.  Ultimately, an MRI scan and x-rays studies 
suggested some cystic changes about the anterior glenoid 
region and there was some concern about anterior capsular 
integrity.  The impression was anterior subluxation of the 
right shoulder, glenohumeral joint.  In October 1998, the 
Veteran underwent a right shoulder arthroscopy, glenohumeral 
debridement with endoscopic Bankart repair.  He was 
postoperatively diagnosed with right shoulder strain with 
recurrent anterior subluxation and mild to moderate 
posttraumatic arthritis of the right glenohumeral joint.  In 
March 2001, he re-injured his right shoulder and was 
diagnosed with right shoulder strain.  An October 2002 record 
showed complaints of intermittent discomfort to the anterior 
or inferior aspect of the right shoulder region that 
appreciated in the last one to two months as he became more 
active and participated in a workout/weight lifting program.  
It was noted that the Veteran was no longer employed at UPS.  
He indicated that he terminated his employment for fear of 
further injury.  After examination, the impression was 
probable mild biceps tendinitis/subacromial bursitis and mild 
residual contracture right shoulder consistent with prior 
reconstructive surgery for anterior instability.  

Concentra Medical Center treatment records dated in March 
2001 showed that the Veteran had a right shoulder strain. 

Treatment records from Central Texas VA Healthcare System 
dated from 2004 to 2006 included a February 2004 record that 
reported a history of the Veteran injuring his right shoulder 
on active duty.  

During his August 2007 video conference hearing, the Veteran 
testified that he had constant dislocation of his right 
shoulder with arthritis and lack of strength.  He indicated 
that the current condition was caused by a motorcycle 
accident in 1993.  He believed that his current right elbow 
condition arose from the same accident.  He went to the 
emergency room at that time.  There were no broken bones.  He 
had a severe contusion on his right shoulder.  He indicated 
that he began to have a lot of discomfort in the right 
shoulder.  He was put on light duty and performed 
administrative work.  Prior to the accident, he was a track 
vehicle mechanic.  He indicated that he also injured his 
right elbow when he fell in the shower.  

On October 2008 VA examination, it was noted that the claims 
file was reviewed.  The Veteran reported that he injured his 
right shoulder in a motorcycle accident in June 1993, while 
he was on active duty.  The examiner summarized the Veteran's 
STR's, including treatment as a result of the motorcycle 
accident, and post service medical records.  The examiner 
noted that a 1998 private medical record noted an on-the-job 
injury to the right shoulder, which subsequently led to an 
operation of the right shoulder.  A notation in the record at 
that time stated that there was no history of trauma or 
problems with the right shoulder in years past.  The examiner 
noted that the medical record documentation did not show a 
linking nexus between the injury sustained in service with 
subsequent development of right shoulder anterior subluxation 
instability with cystic degeneration of the inferior glenoid.  
The examiner found that it was more likely that the acute on-
the-job injury documented in August 1998 was the injury 
responsible for his right shoulder condition.  The examiner 
opined that in view of the absence of any documented linking 
nexus between service, specifically the motorcycle incident 
of 1993 and the acute post service injury incurred on the job 
in 1998, it was less likely than not that the currently 
claimed right shoulder condition was related to the in-
service motorcycle accident, or any other condition or 
incidence of military service.  There was no documentation of 
any arthritis in the right shoulder during service or in the 
one year period following discharge from service.  

The VA examiner also found that a review of STR's, the post 
service medical records, and current VA medical treatment 
records showed no documentation of a chronic right elbow 
condition, and no current abnormality or disease of the right 
elbow was found.  The examiner opined that there was no 
relationship found to the claimed elbow injury in service.  

On review of the record the Veteran's has indicated that he 
has had right shoulder and elbow problems since service, the 
Board acknowledges that he is competent to give evidence 
about what he experienced; i.e., that he had right shoulder 
and elbow pain since service.  See Charles v. Principi, 16 
Vet. App. 370, 374 (2002) (finding Veteran competent to 
testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  However, the Veteran is not competent to testify 
that he developed a current chronic right shoulder and elbow 
disability from an event or injury in service, including the 
motorcycle accident noted in service.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  There is no indication in 
the record that the Veteran is a physician.  Therefore, as a 
layperson, he is not competent to provide evidence that 
requires medical knowledge because he lacks the requisite 
professional medical training, certification and expertise to 
present opinions regarding diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran 
is certainly competent to testify as to the fact he had 
injuries and to symptoms, such as shoulder and elbow pain or 
physical limitations, which are non-medical in nature, 
however, he is not competent to render a medical diagnosis.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony 
is competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).    

Furthermore, although the Veteran has indicated that he had 
chronic right shoulder and elbow problems since his injury in 
service, this assertion was inconsistent with his STR's.  
STR's showed that the Veteran reported a one-time injury to 
his right elbow in May 1984 from falling in the shower.  
Subsequent STR's, including an April 1989 reenlistment 
examination, were negative for any complaints, treatment, or 
diagnoses of a right shoulder or elbow disorder.  In March 
1993 was he seen for complaints of right shoulder pain as a 
result of being hit by a car while on his motorcycle.  X-rays 
were negative for fracture or dislocation.  There were no 
further complaints noted.  The Board is of the opinion that 
the contemporaneous STR's which weigh heavily against the 
claim had greater probative value than the Veteran's reported 
history many years later.  The STR's were a record of 
objective examination, while the history reported to VA and 
to the Veteran's doctors were potentially biased by the 
possibility of monetary gain.  Moreover, the fact that the 
STR's were prepared at the crucial time (i.e. while the 
Veteran was still in service), give the STR's greater 
evidentiary value than a recollection made many years later 
based on a potentially faulty memory.

Based on a review of the claims file, the Board finds that 
the Veteran's claim of entitlement to service connection for 
right shoulder and elbow disorder has not been shown to be 
related to service.  The more persuasive evidence of record, 
the Veteran's STR's, were absent for any indications of a 
chronic right shoulder and elbow disability.  Additionally, 
in regards to the right shoulder disorder, there was no 
medical evidence that the Veteran's current right shoulder 
disorder was related to an event or injury in service.  On 
October 2008 VA examination, the examiner opined that in view 
of the absence of any documented linking nexus between 
service, specifically the motorcycle incident of 1993 and the 
acute post service on-the-job injury in, it was less likely 
than not that the currently claimed right shoulder condition 
was related to the in-service motorcycle accident, or any 
other condition or incidence of military service.  There was 
no competent medical evidence to the contrary.  Also, as 
arthritis was not diagnosed within the first post service 
year, the Veteran is not entitled to service connection on a 
presumptive basis.  

In regards to the right elbow disorder, the weight of the 
competent evidence was against a finding that the Veteran 
currently had a right elbow disorder.  On October 2008 VA 
examination, the examiner found that there was no current 
abnormality or disease of the right elbow.  In any claim 
seeking service connection, a threshold requirement that must 
be satisfied is that there must be competent evidence (a 
medical diagnosis) that the Veteran actually has the 
disability for which service connection is sought. 38 
U.S.C.A. §§ 1110, 1131; See also Hickson v. West, 12 Vet. 
App. 247 (1999).  Here, the medical examination indicated 
that the Veteran did not have current residuals of a right 
elbow injury or a current diagnosis of a right elbow 
disorder.  Furthermore, the VA examiner also added that there 
was no relationship found to the claimed elbow injury in 
service.

Therefore, the Board finds that there is a preponderance of 
evidence against the Veteran's claims for service connection 
for a chronic right shoulder and elbow disorder.  38 U.S.C.A. 
§ 5107(b).  As such, service connection for a right shoulder 
and elbow disorder must be denied. 38 C.F.R. § 3.303.

B.  Residuals of a head injury, including migraine headaches

STR's were negative for any complaints, treatment or findings 
relating to migraine headaches.  In May 1984, the Veteran 
went to the emergency room for stitches for a 1 1/2 inch 
laceration to the top of his head from falling in the shower.  
In a follow-up, he had complaints of a headache, dizziness, 
and blurred vision.   He was seen in June 1990 for complaints 
of headaches and sore throat; he was diagnosed with viral 
gastroenteritis.  In January 1993 he was seen for a headache 
secondary to alcohol or smoke.  An April 1989 reenlistment 
examination was negative for any complaints, treatment, or 
diagnosis of residuals of a head injury or migraine 
headaches.  

Treatment records from Texas Criminal Justice 
Department/Health Services Archives dated from 1994 to 1995 
are negative for any complaints treatment, or diagnoses of 
residuals of a head injury or migraine headaches.  

Treatment records from Central Texas VA Healthcare System 
dated from 2004 to 2006 included a March 2005 brain MRI 
report that noted that the Veteran had an onset of migraine 
headaches and memory loss.  A history of boxing was noted.  
The impression was an essentially normal exam, though mucosal 
thickening was seen in both maxillary sinuses.  February 2005 
records noted that the Veteran's migraine headaches began 
about three years ago (in 2002).  The Veteran reported that 
he had a head injury in service.  

During his August 2007 video conference hearing, the Veteran 
testified that he currently had migraine headaches that were 
a result of falling in the shower and hitting his head.  He 
indicated that his headaches had progressively increased in 
severity and frequency.  He indicated that he had been 
treated for a sinus condition and that his headaches were 
separate from his sinus condition.  

A statement received in December 2007 from B. B., the 
Veteran's supervisor for the past 9 years, B. B. indicated 
that the Veteran missed at least one day of work every 3-4 
months due to migraine headaches.  

On October 2008 VA neurological examination, the examiner 
noted that the medical records available at the time of the 
examination indicated that the Veteran's migraines began in 
2002.  This raised a question as to an association of the 
migraines with the 1984 injury event.  The actual head trauma 
episode historically appeared to be a mild concussion.  The 
examiner subsequently reviewed the entire claims file.  The 
examiner noted the 1984 in-service head injury and reported 
that a notation at that time stated that there was no loss of 
consciousness.  Upon presentation, the Veteran was alert and 
without neurological abnormalities.  He was seen the 
following day, and described a headache with slight 
dizziness.  He was returned to duty and no other notations 
regarding complaints or residuals of the injury were 
documented in the STR's.  Upon subsequent records of physical 
exams, in 1986 and 1989, the Veteran checked "no" regarding 
frequent or recurring headaches, and there was no 
documentation or suggestion of post concussive headaches.  
The examiner noted that post service medical records were 
also silent regarding headaches until 2002.  

The examiner found that the headaches described by the 
Veteran since 2002 were of a mixed variety, with minimal 
vascular features, but mostly muscle tension features, as 
well as occasional involvement of the nuchal musculature and 
pain rising from the back of the neck.  All of these symptoms 
developed gradually and were often related to periods of 
stress or worry.  At the time of examination, the Veteran 
exhibited features of muscle tension headaches that were not 
suggestive of post concussive headaches relative to a remote 
singular, relatively minor head trauma, to which there was 
not found any linking, nexus documentation in the records of 
the long interim from 1984 to 2002.  The examiner noted that 
currently there were some components that were suggestive of 
vascular headaches as well, although these symptoms were not 
present most of the time.  The examiner added that even so, 
the pathophysiology of (migraine) headaches was separate and 
distinct from post concussive headaches and was also not 
likely related to the remote head trauma.  The examiner 
opined that it was less likely than not that the currently 
claimed headaches were related to the Veteran's in-service 
injury of a fall in the shower in 1984, with a scalp 
laceration.  

In an October 2008 addendum, a second VA examiner added the 
he concurred with the prior VA examiner's conclusion in that 
one could not establish a link with the injury sustained 
during active duty and the Veteran's recurrent headaches.  
The new VA examiner reviewed the claims file.  The Veteran's 
fall appeared consistent with a mild concussion.  There was 
no mention of headaches in the medical records up through 
1992, including retention physicals in 1986 and 1989.  The 
record included a statement dated in 2005 that reported an 
onset of headaches in 2002.  The examiner opined that he did 
not feel that the shower injury could convincingly account 
for the complaints of migraine. 

On review of the record the Veteran's has indicated that he 
his current migraine headaches were a result of an injury in-
service, the Board acknowledges that he is competent to give 
evidence about what he experienced; i.e., that he had 
headaches since service.  See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
However, the Veteran is not competent to testify that he 
developed a current chronic migraine headache disorder, from 
an event or injury in service, including the fall in the 
shower noted in service.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  There is no indication in the record 
that the Veteran is a physician.  Therefore, as a layperson, 
he is not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Furthermore, a review of the STR's showed that a chronic 
migraine headache disorder or chronic residuals of a head 
injury did not manifest in service.  STR's were negative for 
any complaints, treatment or findings relating to migraine 
headaches or residuals of a head injury.  In May 1984, the 
Veteran went to the emergency room for stitches for a 1 1/2 
inch laceration to the top of his head from falling in the 
shower.  In a follow-up the next day, he had complaints of 
headache, dizziness, and blurred vision.  Subsequent STR's, 
including an April 1989 reenlistment examination, were 
negative for any complaints, treatment, or diagnosis of a 
migraine headache disorder or residuals of a head injury.  
The Board is of the opinion that the contemporaneous STR's 
which weigh heavily against the claim had greater probative 
value than the Veteran's reported history many years later.  
The STR's were a record of objective examination, while the 
history reported to VA and to the Veteran's doctors were 
potentially biased by the possibility of monetary gain.  
Moreover, the fact that the STR's were prepared at the 
crucial time (i.e. while the Veteran was still in service), 
give the STR's greater evidentiary value than a recollection 
made many years later based on a potentially faulty memory.   

Based on a review of the claims file, the Board finds that 
the Veteran's claim of entitlement to residuals of a head 
injury, including migraine headaches have not been shown to 
be related to service.  The more persuasive evidence of 
record, the Veteran's STR's, were absent for any indications 
of any chronic residuals of a head injury, including migraine 
headaches.  Additionally, there was no medical evidence that 
the Veteran's currently had residuals of a head injury or 
that the migraine headaches were related to an event or 
injury in service.  In October 2008, a VA examiner found that 
the headaches described by the Veteran since 2002 were of a 
mixed variety, with minimal vascular features, but mostly 
muscle tension features that were often related to periods of 
stress or worry.  Furthermore, the pathophysiology of 
(migraine) headaches was separate and distinct from post 
concussive headaches and was also not likely related to the 
remote head trauma.  The examiner opined that it was less 
likely than not that the currently claimed headaches were 
related to his in-service injury of a fall in the shower in 
1984.  Additionally, a second VA examiner opined in October 
2008, that he did not feel that the shower injury could 
convincingly account for the complaints of migraine.  There 
was no competent medical evidence to the contrary.  

Therefore, the Board finds that there is a preponderance of 
evidence against the Veteran's claims for service connection 
for residuals of a head injury, including migraine headaches.  
38 U.S.C.A. § 5107(b).  As such, service connection for 
residuals of a head injury, including migraine headaches must 
be denied.  38 C.F.R. § 3.303.

ORDER

Service connection for residuals of a right shoulder and 
elbow injury is denied.

Service connection for residuals of a head injury, including 
migraine headaches is denied.  




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


